PER CURIAM.
Defendant was charged with and convicted of the crime of burglary not in a dwelling. The premises described in the indictment were a building occupied by the Stinson Lumber Company at Yeneta, in Lane *127County. The case was tried to the court without a jury. In this appeal from the judgment of conviction, defendant claims the court erred in not allowing his motion for acquittal made at the conclusion of the state’s case. After the court denied that motion, defendant rested without presenting any evidence.
The evidence is conclusive that a burglary was committed in the building described in the indictment. The direct evidence that defendant participated in committing the crime must be taken from the testimony of one witness. That witness testified that defendant had stated to the witness that he [defendant] had participated in the entry of the building. The same witness and one other testified to facts which tended to corroborate defendant’s participation in the crime charged. The testimony of these two witnesses, if believed, would establish the guilt of defendant. The trial court, sitting as a jury, accepted the testimony. The finding of guilt is, therefore, conclusive.
Two other assignments are presented here. These assignments are not only without merit but they are not directed at any ruling of the trial court to which an objection or exception was made.
The judgment is affirmed.